                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN GRAVES, a/k/a ARTHUR JOHN                   Case No. 18-cv-05236-SI
                                         GRAVES, a/k/a JOHN HISLE,
                                   8
                                                      Plaintiff,                          JUDGMENT
                                   9
                                                v.
                                  10
                                         TODD BROCKMAN, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                             This action is dismissed for failure to state a claim upon which relief may be granted.
                                  14

                                  15
                                             IT IS SO ORDERED AND ADJUDGED.
                                  16
                                       Dated: March 22, 2019
                                  17
                                                                                      ______________________________________
                                  18                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
